Citation Nr: 1134665	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for asthma, prior to August 28, 2007.

3.  Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active military duty from November 1972 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO, inter alia, continued a 10 percent disability rating for asthma and declined to reopen the claim for service connection for bilateral hearing loss.

By rating decision in March 2008, the RO granted a 30 percent rating for asthma from August 27, 2008.  However, inasmuch as higher ratings are available for asthma, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the claim for increase as now encompassing the two matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2008, the Veteran testified during a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  

In January 2010, the Board, inter alia, granted the petition to reopen the claim for service connection for bilateral hearing loss and remanded the claims for service connection for bilateral hearing loss, on the merits, and for increased evaluations for asthma to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a June 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

The the issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 30 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  The Veteran's asthma was characterized by forced expiratory volume in one second (FEV-1) of 60 percent predicted on pulmonary function testing in September 2004, daily breathing medication; and the use of an inhaler several times per day prior to August 28, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for asthma, from August 27, 2004 to August 27, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97 Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims on appeal, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2004 RO rating decision reflects the initial adjudication of the claims after issuance of the September 2004 letter.  

A March 2006 letter provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A May 2008 letter provided the Veteran with the criteria for higher ratings for asthma.  After issuance of the March 2006 and May 2008 letters, and opportunity for the Veteran to respond, the July 2008 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the August 2006, February 2008, and March 2010 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the September 2008 Board hearing, along with various written statements provided by the Veteran, his friends, his family members, and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for bilateral hearing loss are not met.  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, the competent medical evidence does not support a finding that the Veteran has, or at any time pertinent to this claim has had, a bilateral hearing loss disability.

The Veteran contends that he has current bilateral hearing loss due to in-service noise exposure.  During the September 2008 Board hearing, the Veteran alleged noise exposure for 8 to 10 hours every day while working near generators and engines.  The Veteran's Department of Defense Form 214 (Form DD 214) listed his military occupational specialty (MOS) as electrical power production specialist.  The Veteran's service treatment records reflect that he was exposed to noise from generators and aircraft.  Thus, the Board accepts as credible the Veteran's assertion of in-service noise exposure as consistent with the circumstances of his service.  See 38 C.F.R. § 1154(b) (West 2002).

Service treatment records are negative for complaints regarding or findings of bilateral hearing loss disability.  While the Veteran did not undergo audiometric testing at separation, the treatment records contain audiograms from May 1974, July 1975, April 1976, and June 1976.  On audiometric testing in May 1974, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
10

On audiometric testing in July 1975, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
10
5
5

On audiometric testing in April 1976, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
15

On audiometric testing in June 1976, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
0
5
LEFT
5
15
10
5
5

As noted above, the competent evidence does not demonstrate that the Veteran had a hearing loss disability in service.  However, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA examination in March 2010.  The Veteran reported a history of progressive bilateral hearing loss and noise exposure during service.  He stated that hearing protection was worn.  The Veteran did not report any post-service occupational or recreational noise exposure.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
0
0
5
0
5

The Veteran's speech discrimination score was 100 percent in the right ear and 100 percent in the left ear.  The impression was normal bilateral hearing.  The examiner also remarked that the Veteran demonstrated excellent word recognition ability.

Even though the Board finds credible the Veteran's statements regarding in-service noise exposure, the above-cited testing results do not establish a current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation. Hence, the Veteran does not have a hearing loss disability for VA purposes.

Thus, where, as here, competent evidence does not establish, fundamentally, that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

Furthermore, to whatever extent assertions of the Veteran and/or his representative are offered in an attempt to establish that the Veteran has a current bilateral hearing loss disability for VA purposes, such attempt must fail.  The matter of current diagnosis upon which the claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative are shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the determination to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in an April 1977 rating decision, the RO granted service connection for asthma and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, effective November 30, 1976.  The Veteran filed the current claim for increase on August 27, 2004.  By rating decision in March 2008, the RO granted a 30 percent rating for asthma, effective August 28, 2007.

Under Diagnostic Code 6602, a 10 percent evaluation is warranted where FEV-1 is 71 to 80 percent of predicted value, or FEV-1/FVC is 71 to 80 percent, or where intermittent inhalation or oral bronchodilator therapy is required.  

A 30 percent evaluation is warranted where FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or where daily inhalation or oral bronchodilator therapy or inhalational anti-inflammatory medication is required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

When evaluating respiratory disorders utilizing the results of pulmonary function testing (PFTs), post-bronchodilator results are used in applying the rating criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for an increased rating of 30 percent for the Veteran's asthma, for the period before August 28, 2007, have been met.  

Medical records from the Texas Department of Criminal Justice Health Services, dated from April 1995 through September 2001 reflect a history of treatment for asthma.  At various times the Veteran was prescribed oral inhalant medications, as needed, to control his asthma.

August and September 2004 VA treatment records reflect that the Veteran was prescribed an Albuterol inhaler to help control his asthma symptoms.  The Veteran was instructed to inhale 2 puffs every 6 hours as needed for shortness of breath.  Subsequent VA treatment records reflect that the Veteran has been, alternatively prescribed a Levalbuterol inhaler.  The Veteran has also been frequently prescribed Montelukast (daily tablets) to assist his breathing.   

The Veteran submitted several lay statements from his friends, his sister, his son, his ex-wife, and his mother, which indicated that his health has declined in recent years and it has become increasingly difficult for him to maintain stable employment.  The lay statements noted that the Veteran has a number of medical ailments, including back pain, shortness of breath, allergies, and mental problems.  

The Veteran was afforded a VA examination in August 2006.  The Veteran reported that his symptoms include shortness of breath, chest heaviness, difficulty breathing, a chronic cough, and dyspnea on exertion.  He stated that his asthma is aggravated by dust and weather extremes.  He reported using an Albuterol inhaler several times per day.  The examiner noted that the Veteran has also been prescribed Montelukast daily for asthma control.  The Veteran did not report any recent hospitalizations or incapacitations due to his asthma.  On examination, the oropharynx and chest were clear.  There was no wheezing observed.  No pulmonary function testing was conducted, however, the examiner reported the findings of the Veteran's last pulmonary function testing, which was conducted in September 2004.  At that time, FEV-1 was 60 percent of predicted value, a score indicative of mild obstructive impairment.  The examiner's impression was moderate asthma.

Collectively, the aforementioned medical evidence reflects that, since he filed the August 2004 claim for increase, the Veteran's asthma has required the use of an inhaler.  August and September 2004 VA treatment records reveal that the Veteran was instructed to use his inhaler every 6 hours, as needed.  Additionally, pulmonary function testing results from September 2004 (shortly after the claim for increase was filed) reflect FEV-1 of 60 percent predicted.  Daily use of an inhaler and a FEV-1 of 60 percent predicted are consistent with the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his asthma meets the criteria for a 30 percent rating from August 27, 2004, the date of his claim for increase.  38 U.S.C.A. § 5106(b).  

As previously noted, the issue of entitlement to an evaluation in excess of 30 percent for asthma will be addressed in the remand section at the end of this decision.  


ORDER

Service connection for bilateral hearing loss is denied.

A 30 percent rating for asthma, from August 27, 2004 to August 27, 2007, is granted, subject to the legal authority governing the payment of compensable benefits.


REMAND

The rating criteria for asthma provide that a 60 percent evaluation is warranted where FEV-1 is 40 to 55 percent of predicted value, or FEV-1/FVC is 40 to 55 percent, or where at least monthly visits to a physician are required for care of exacerbations or where intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  

A 100 percent disability rating is assigned where FEV-1 less than 40 percent of the predicted value, or FEV-1/FVC less than 40 percent, or where there is more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602

On VA examination in March 2010, the examiner stated that the Veteran's current treatment includes using his Albuterol inhaler about 2 to 3 times per day; Flunisolide nasal spray related to nasal polyps; nasal saline rinse; Zyrtec; Afrin nose drops; and finally "Steroids intermittently used as short-course treatment".  The examiner report further notes that the Veteran had undergone numerous surgeries on his sinuses and nose.  The steroid use was not further addressed in the history portion or in the remaining portions of the report. 

VA treatment records dated August 2004 and September 2004 reveal that the Veteran has been prescribed prednisone on occasion, for brief periods of time, prior to undergoing sinus surgery.  There is no other evidence in the record of steroid treatment prior to the March 2010 VA examination.  Intermittent steroid treatment was noted at that time, but the examiner did not specify if the steroid treatment was for the Veteran's asthma or for treatment of his sinus disability.  Given the placement of the note of steroid treatment in the report following the description of treatments for sinus problems and given the lack of corroboration of steroid treatment in the other evidence of record, the Board is unable to discern the reason for this steroid treatment.  As intermittent courses of systemic corticosteroids of at least three times a year would provide a basis for a 60 percent evaluation, the Board finds that the reason for the steroid treatment noted in this examination must be clarified.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims folder to the examiner who conducted the March 2010 asthma examination in order to clarify whether the steroid use cited in the examination report is for treatment of the Veteran's asthma or for other conditions such as his sinus disability.  If the examiner states that the steroid treatment is for the Veteran's asthma, the frequency of these treatments should be noted.  Specifically, the examiner should note whether or not the Veteran requires at least three courses of steroid treatment per year.  It should also be noted if daily steroid treatment for asthma is required.  The reason for the steroid use in the 2004 treatment records should be addressed.  Finally, the date that steroid treatment for asthma began should be identified.  If the examiner who conducted the March 2010 asthma examination is no longer available, the claims folder should be forwarded to a similarly qualified doctor in order to obtain the requested information.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


